Citation Nr: 1534306	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-04 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include, posttraumatic stress disorder (PTSD), major depressive disorder, not otherwise specified (NOS), bipolar disorder, and anxiety disorder, NOS.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cognitive impairment, mild (claimed as memory impairment). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to April 1991. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was processed using VBMS (the Veterans Benefits Management System).  In addition to the VBMS file, there is also a Virtual VA file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including VA treatment records, are relevant to the issues on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal was remanded by the Board in May 2014 and it has been returned to the Board for adjudication.

The issue of entitlement to a rating in excess of 30 percent for bronchial asthma has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking service connection for an acquired psychiatric disorder.  This issue was remanded in May 2014 to determine what psychiatric disorders he is currently diagnosed with, whether any of the diagnosed disorders are related to each other, and whether any of the diagnosed disorders are etiologically related to active service, to include any service-connected disabilities.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must generally be medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in- service stressor occurred. 38 C.F.R. § 3.304(f).

In regard to C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran was provided a VA examination in October 2014.  The examiner first found that the Veteran did not meet the criteria for a DSM-IV diagnosis of PTSD.  The examiner determined that the Veteran did not meet the criteria for PTSD because his stressor did not meet criterion A (a stressor that is adequate to support the diagnosis of PTSD) and because the stressor was not related to the Veteran's fear of hostile military activity.  At that time, the examiner conducted a full examination of the Veteran and determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner explained that the Veteran's service treatment records were absent any evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment.  The examiner also noted that there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment within one year after discharge from the military service.  The Veteran sought psychiatric care in 1995, and a diagnosis of "major depression with pseudodementia" was established and identified documented diagnosis was "marital problems."  The examiner also indicated that the Veteran's first psychiatric evaluation at VA was in February 2007 and the identified stressors documented were "marital problems."

An addendum opinion was sought in March 2015.  The examiner was asked to provide an opinion regarding the relationship between the Veteran's diagnosed acquired psychiatric disorders and his service-connected condition.  The examiner determined that "the link between [the] Veteran's neuropsychiatric conditions to include cognitive condition, and his military combat activity cannot be made" and found that it is less likely than not that the Veteran's condition is proximately due to or the result of his service.  By way of rationale, the examiner stated that, again, there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment before, during, or after service.  The examiner noted that the Veteran sought psychiatric care in 1995 and that the Veteran identified stressors related to "primary support group issues."  The examiner noted that the Veteran's asthma is described as "mild" and that his condition was described to be "stable" in September 2014.  Therefore, the examiner opined that a link between the Veteran's neuropsychiatric condition and his service-connected bronchial asthma cannot be made. 

In this case, the examiner did not find that the Veteran's stressors were adequate to support a diagnosis of PTSD.  The Board notes that the examiner also rested his opinion on the assumption that the stressors were not related to a fear of hostile military or terrorist activity.  However, in September 2014, the Veteran's PTSD stressors were reviewed and it was determined that the Veteran's stressors meet the criteria of fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f).  It was noted that the Veteran's unit was assigned to Southwest Asia from January 1991 to April 1991.  Additionally, the Veteran has competently and credibly stated that his stressors included treating enemy soldiers, experiencing bombs falling every day, being near a missile that fell and killed 23 soldiers, being "under tension" due to the scud missiles shot by the enemy, and being near Patrick missiles that intercepted the scuds, which resulted in fragments falling in the area near the hospital.  

Additionally, the Board notes that the Veteran, his representative, and his friends and family, have submitted lay statements regarding his claimed acquired psychiatric disorder.  Specifically, these statements have indicated that the Veteran was exposed to seeing dead and severely injured bodies while he was serving on active duty, and that this stressful situation caused his current acquired psychiatric disorders.  The examiners did not address the lay statements regarding the Veteran's mental state when he returned from his deployment.  

Given that the examiner did not consider that the Veteran's stressors are related to a fear of hostile military or terrorist activity and did not consider the lay statements regarding the Veteran's symptoms upon return from active duty service, the Board finds that the October 2014 examination and the two addendum opinions provided in March 2015 are inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, the RO/AMC shall seek an addendum opinion that considers all of the relevant evidence, including the confirmation that the Veteran's stressors are related to fear of hostile military or terrorist activity and the lay statements concerning the Veteran's symptoms upon return from active duty service.  

Finally, with regard to the Veteran's claim to reopen a claim of entitlement to service connection for a cognitive impairment, mild (claimed as memory impairment), and the Board notes that the VA treatment records provide an indication that this condition may be related to the Veteran's acquired psychiatric diagnoses.  Specifically, an April 2009 examiner concluded that the Veteran's cognitive changes were not compatible with dementia but were most likely related to his depression as many cases of depressed individuals present with memory and concentration deficiencies.  

In this case, the Board finds that the Veteran's claim to reopen the claim of entitlement to service connection for a cognitive impairment is inextricably intertwined with his claim of entitlement to service connection for an acquired psychiatric disorder.  The granting of service connection for an acquired psychiatric disorder would potentially affect the issue of whether the Veteran's claim to reopen his claim of entitlement to service connection for a cognitive impairment.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the other claim pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, all ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  Any relevant ongoing or outstanding VA medical records regarding any of the claims should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

2.  The RO/AMC should also obtain any outstanding VA treatment records specifically those relating to his acquired psychiatric disorders.  All efforts to obtain these records must be documented in the claims file.

3.  After all outstanding records have been associated with the claims file, return the claims file to the examiner who conducted the October 2014 VA psychiatric examination for an addendum opinion, if available.  The examiner should once again review the claims file, including the statements made by the Veteran and his friends and family, as well as the information from September 2014 indicating that the Veteran's claimed stressors are related to fear of hostile military or terrorist activity and the lay statements of record.  Based on the review of the entire record, the examiner should determine:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder is causally related to the Veteran's related to the Veteran's active military service?

 (b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder is proximately due to his service-connected bronchial asthma?

 (c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder has been aggravated by his service-connected bronchial asthma?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, readjudicate the Veteran's claims of service connection for an acquired psychiatric disorder and the claim to reopen the previously-denied claim of entitlement to service connection for a cognitive impairment.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






